DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-10 and 12, drawn to a rolling diaphragm syringe.
Group II, claims 13-17, drawn to a preform for blow-molding a rolling diaphragm syringe.
Group III, claims 18-19 and 22-23, drawn to a method of reducing friction between contacting portions of a rolled inner surface of a flexible sidewall of a rolling diaphragm.
	Groups I/II and III lack unity of invention because even though the inventions of these groups require the section technical features of rolling diaphragm having a flexible sidewall and at least one surface texturization feature on at least a portion of an inner surface of the side wall, these technical features are not special technical features as they do not make a contribution over the prior art of Futagawa et al. (US 5,827,233) in view of Pfrang et al. (US 2017/0340825).
	Futagawa et al. discloses a rolling diaphragm (“container 3” of Fig. 4, see Fig. 1-3 illustrating how “container 3” corresponds to a rolling diaphragm) having a flexible side wall (“flexible body 32” of Fig. 4) having an inner surface (see Fig. 4 illustrating how the side wall comprises an inner surface which faces inwards towards the center of the diaphragm). Futagawa et al. does not, however, disclose at least one surface texturization feature on at least a portion of the inner surface of the side wall. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diaphragm of Futagawa et al. such that a portion of the inner surface of the side wall comprises the surface texturization feature taught by Pfrang et al. Such a modification would be advantageous because it provides a desired reduction in friction without introducing an additional material (see [0009] of Pfrang et al.). 
	Groups I and II lack unity of invention because even though the inventions of these groups require the technical features of a rolling diaphragm having a closed proximal end wall for releasably engaging a piston of a fluid injector; a distal end having a fluid outlet; a flexible side wall; and at least one surface texturization feature on at least a portion of an inner surface of the flexible sidewall, these technical features are not special technical features as they do not make a contribution over the prior art of Futagawa et al. (US 5,827,233) in view of Pfrang et al. (US 2017/0340825).
	Futagawa et al. discloses a rolling diaphragm (“container 3” of Fig. 4, see Fig. 1-3 illustrating how “container 3” corresponds to a rolling diaphragm) having a closed proximal end wall (“bottom 34” of Fig. 4) for releasably engaging a piston (“plunger 2” of Fig. 1-3) of a fluid injector (see Fig. 1); a distal end (“mouth 31” of Fig. 4) having a fluid outlet (see Fig. 4 illustrating how “mouth 34” comprises a fluid outlet); a flexible side wall (“flexible body 32” of Fig. 4) having an inner surface (see Fig. 4 illustrating how the side wall comprises an inner surface which faces inwards towards the center of the diaphragm). Futagawa et al. does not, however, disclose at least one surface texturization feature on at least a portion of the inner surface of the side wall. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diaphragm of Futagawa et al. such that a portion of the inner surface of the side wall comprises the surface texturization feature taught by Pfrang et al. Such a modification would be advantageous because it provides a desired reduction in friction without introducing an additional material (see [0009] of Pfrang et al.).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290. The examiner can normally be reached 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783                                                                                                                                                                                                        
/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783